Citation Nr: 0118241	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic gynecological 
and genitourinary disability, to include status post 
peritoneal adhesiolysis and bilateral salpingo-oophorectomy, 
endometriosis, chronic pelvic and abdominal pain, recurrent 
urinary tract and bladder infections, recurrent vaginitis, 
and chronic dyspareunia.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 to December 
1988 and from January 1993 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

The veteran has been diagnosed with numerous problems of a 
gynecological or genitourinary nature.  The Board has 
recharacterized the issue on appeal to conform the 
description of the claimed disability to the medical findings 
of record.  

The veteran claims that she developed these gynecological and 
genitourinary medical problems during her second period of 
service, which began in January 1993 and ended with her 
separation in March 1998.  Service medical records from this 
period of service document an uninterrupted history of 
treatment for such disorders.  

The Board notes that during the pendency of this appeal, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA reaffirms VA's obligations to a claimant 
under the former law with respect to the giving of notice and 
the rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
(In so doing, the VCAA eliminates the concept of a well-
grounded claim as a prerequisite to this assistance, thus 
superseding the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999).)  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
VCAA also provides that VA must make reasonable efforts to 
obtain records pertinent to a claim and if the records cannot 
be secured, so notify the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Furthermore, under the VCAA, VA must supply a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  

The Board finds that these obligations have not been fully 
satisfied in this case.  The issue here is entitlement to 
service connection, but the record lacks a medical opinion 
addressing the question whether it is at least as likely as 
not that the gynecological and genitourinary pathology 
demonstrated by the veteran is related to her active military 
service.  

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  Service connection 
requires satisfactory proof of three propositions: the 
existence of current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between that in-service injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Furthermore, these essential 
elements of a service-connection claim must be established by 
competent evidence, which may be lay or medical depending on 
the proposition in concern.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  When the proposition is shown to be of a medical 
nature, such as medical nexus, etiology, or diagnosis, then 
medical evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999).

Therefore, the claim on appeal must be remanded so that a 
medical opinion may be obtained from a physician addressing 
the question of the etiology of the veteran's current 
gynecological and genitourinary problems.  This medical 
opinion must be rendered after examination of the veteran and 
thorough review of the claims file.  

VA's duty to assist extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, each claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.  
As noted above, a claim of entitlement to service connection 
may rest on the theory that the disability in question had 
its origins in the veteran's active service or, in the 
alternative, on the theory that the disability in question 
preexisted that service but was aggravated thereby.  In this 
case, however, the RO restricted its consideration of the 
claim to the latter theory. It did so on the basis of the 
fact that the veteran had undergone a hysterectomy between 
her first and second periods of service, in approximately 
1992.  In denying the claim, the RO opined that the 
gynecological and genitourinary disorders that the record 
shows the veteran exhibited during service appeared to be a 
continuation of her pre-entrance gynecological problems.  
However, the record contains no medical opinion to this 
effect.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's gynecological and genitourinary conditions were 
clinically evaluated as normal during her November 1992 re-
enlistment medical examination.  Hence, she is entitled to 
the presumption of soundness, see 38 C.F.R. § 3.304(b) 
(2000), that is, the presumption that she entered her second 
period of service free of any gynecological or genitourinary 
defects, infirmities, or disorders.  Of course, the RO and 
the Board may ultimately conclude in readjudicating the claim 
that the presumption has been rebutted by clear and 
convincing evidence.  Id.  

Should the RO conclude that the presumption of soundness has 
been rebutted by clear and convincing evidence, it should 
reconsider the question whether the evidence shows that a 
disability existing prior to service was aggravated during 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where the claimant shows that there was an increase 
in disability during such service.  In order to rebut this 
inference, the Secretary must present evidence containing a 
specific medical finding that the increase was due instead to 
the natural progress of the condition. 38 C.F.R. § 3.306(a) 
(2000).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease, however, do not 
constitute aggravation.  Rather, it must appear that there 
was a permanent worsening of the underlying condition.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical examination and opinion produced in response to 
this remand must address not only the overall medical 
question whether the current gynecological and genitourinary 
disability of the veteran is related to her active service 
but also the specific medical questions involved in resolving 
the issues posed by the presumption of soundness and, in the 
alternative, the theory of inservice aggravation of a 
condition existing prior to service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any medical or lay evidence 
supporting her claim that is not 
currently of record.  After the veteran 
responds, the RO should attempt to secure 
from any sources that she has identified 
all records or other documentation not 
currently of record.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature, onset, and etiology of her 
current gynecological and genitourinary 
disorders.  Any indicated diagnostic 
tests, studies, and consultations should 
be accomplished.  All pertinent 
symptomatology, findings, and diagnoses 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.  As to each gynecological and 
genitourinary disorder diagnosed the 
examiner should state whether it is at 
least as likely as not that it is 
causally related to the veteran's active 
military service.  In addition and more 
particularly, as to each gynecological 
and genitourinary disorder diagnosed the 
examiner should state whether it may be 
considered to have had its onset during 
the veteran's active service and, if not, 
whether it represents a fundamental 
worsening (rather than a merely temporary 
flare-up) during that service of a 
preexisting condition.  A complete 
rationale for all opinions should be 
provided.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that she does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice of the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the VA examination has taken 
place, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this Remand.  If a 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a gynecological and 
genitourinary disability on the merits, 
and under all theories, statutes, and 
regulations applicable thereto.  
Schroeder.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and her 
representative, if any, with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




